OPINION — AG — ** HOSPITALS — RENTAL DIALYSIS FACILITY — LICENSURE AS A " RELATED INSTITUTION " ** A RENTAL DIALYSIS FACILITY THAT IS NOT AN INTEGRAL PART OF A HOSPITAL IS SUBJECT TO LICENSURE AS A RELATED INSTITUTION FOR THE REASON THAT SUCH A FACILITY IS A TYPE OF INFIRMARY THAT PROVIDES LIMITED MEDICAL CARE TO ILL PERSONS ON A TEMPORARY BASIS. CITE: 63 Ohio St. 1971, 1-702(A) [63-1-702], 63 Ohio St. 1971, 1-701(B) [63-1-701], 63 Ohio St. 1971 2301 [63-2301], 63 Ohio St. 1971 2304 [63-2304](5) (AMALIJA J. HODGINS)